Title: Thomas Jefferson to George Jefferson, 16 October 1810
From: Jefferson, Thomas
To: Jefferson, George


          
            
              Dear Sir
              Monticello Oct. 16. 10
            
             I now dispatch a cart for the two ewes you have been so kind as to select for me, and I will thank you for a line designating which is the Paular and which of the Aquirrez breed.  the bearer James takes with him provisions for them on their journey. I should be glad he could be dispatched immediately.  he will be a safe hand to bring the box of silver goblets. when shall we see you?
            
              Your’s affectionately
              
 Th: Jefferson
            
          
          
             P.S. I think there has been published a 2d vol. of the Collection of laws of Virginia printed by Pleasants. I have the 1st and will thank you to procure and send me the 2d by the bearer.
          
        